DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wall et al., US 2017/0299860.
Regarding Claim 1, Wall discloses:  An optical structure for providing a large field of view (FOV) virtual image, the optical structure comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a polarization convert prism assembly configured to produce a magnified curved intermediate image from light from a display (any of input-coupler 112, intermediate-component 114, and output-coupler 116 can be implemented as a prism, the input-coupler 112 and/or output-coupler 116 having a preferential polarization orientation, producing a curved intermediate image such as 908, 910, 912 which has been expanded compared to the origin of image light by laser 203 and scanning mirror 207; paragraphs [0029], [0035], [0046], [0062], [0063], [0114] and FIGS. 1A, 1B, 1C, 2A, 2B, 3A, 3B, 4, 8-11 of Wall); and
partially reflective curved combiner assembly configured to further magnify the magnified curved intermediate image and produce the large FOV virtual image (relay of refractive optical elements 900 may include a curved exit pupil expander at the curved intermediate image plane to allow for pupil magnification, wherein such relay elements after input-coupler 112 are configured for partial reflection and see-through display; paragraphs [0117], [0133] and FIGS. 4, 9, 11 of Wall).

Regarding Claim 2, Wall discloses:  wherein the polarization convert prism assembly and the partially reflective curved combiner together provide a catadioptric optical configuration of the optical structure (input-coupler 112, intermediate-component 114, output-coupler 116, and optical elements 900 together operate by both refraction and reflection; paragraphs [0029], [0035], [0046], [0062], [0063], [0114], [0117], [0133] and FIGS. 1A, 1B, 1C, 2A, 2B, 3A, 3B, 4, 8-11 of Wall).

Regarding Claim 3, Wall discloses:  further comprising:
a lens assembly disposed in an optical path between the display and the polarization convert prism assembly (the multiple optical elements which are in the optical path subsequent to laser 203, but before input-coupler 112, include scanning 
wherein the lens assembly is configured to collimate light and magnify images of the display provided to the polarization convert prism assembly (imaging lens 308 is arranged to receive a display image from the EPE 306, to collimate and project the display image at a given defined field of view; paragraph [0064] and FIGS. 3A, 5, 6A, 8, 9 of Wall).

Regarding Claim 13, Wall discloses:  wherein the large FOV provides a FOV greater than 50 degree (wide field of view FOV of about 60 degrees; paragraphs [0064], [0112], [0136] of Wall).

Regarding Claim 14, Wall discloses:  wherein the display is a small display having an image area of less than or equal to 0.70 inch measured diagonally (entrance pupil may be 1 mm [0.039 inches] or 5 mm [0.197 inches]; paragraphs [0065], [0111], [0115] of Wall).

Regarding Claim 15, Wall discloses:  wherein the display is a micro-display having an image area of less than or equal to 0.40 inch measured diagonally (entrance pupil may be 1 mm [0.039 inches] or 5 mm [0.197 inches]; paragraphs [0065], [0111], [0115] of Wall).

Regarding Claim 16, Wall discloses:  further comprising:  a personal portable display apparatus housing the polarization convert prism assembly and the partially reflective curved combiner assembly (the device of Wall may be a head mounted display [HMD]; FIG. 11 of Wall).

Regarding Claim 17, Wall discloses:  wherein the personal portable display apparatus comprises a head-mounted display or a helmet-mounted display (the device of Wall may be a head mounted display [HMD]; FIG. 11 of Wall).

Regarding Claim 18, Wall discloses:  A method for providing a large field of view (FOV) virtual image, the method comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional steps or features):
producing, using a polarization convert prism of an optical structure, a magnified curved intermediate image from light from a display incident upon the polarization convert prism assembly (any of input-coupler 112, intermediate-component 114, and output-coupler 116 can be implemented as a prism, the input-coupler 112 and/or output-coupler 116 having a preferential polarization orientation, producing a curved intermediate image such as 908, 910, 912 which has been expanded compared to the origin of image light by laser 203 and scanning mirror 207; paragraphs [0029], [0035], [0046], [0062], [0063], [0114] and FIGS. 1A, 1B, 1C, 2A, 2B, 3A, 3B, 4, 8-11 of Wall); and
magnifying, using a partially reflective curved combiner assembly of the optical structure, the magnified curved intermediate image to thereby produce the large FOV virtual image (relay of refractive optical elements 900 may include a curved exit pupil expander at the curved intermediate image plane to allow for pupil magnification, wherein such relay elements after input-coupler 112 are configured for partial reflection and see-through display; paragraphs [0117], [0133] and FIGS. 4, 9, 11 of Wall).

Regarding Claim 19, Wall discloses:  further comprising:
magnifying, using a lens assembly of the optical structure disposed in an optical path between the display and the polarization convert prism assembly, an image provided by the display (the multiple optical elements which are in the optical path subsequent to laser 203, but before input-coupler 112, include scanning mirror 207, exit pupil expander [EPE] 306, and imaging lens 308, whereby an expanded exit pupil 302 is generated; paragraphs [0046], [0047] and FIGS. 3A, 5, 6A, 8, 9 of Wall);
wherein the magnifying the image provided by the display using the lens assembly magnifies the image prior to producing the magnified curved intermediate image using the polarization convert prism (the expanded pupil 302 is generated prior to the light entering couplers 112/114/116; FIGS. 3A, 5, 6A, 8, 9 of Wall).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wall in view of Schowengerdt et al., US 2018/0278924.
Regarding Claims 12 and 25, Wall does not appear to disclose:  further comprising:  tracking an eye of a viewer using an imaging sensor disposed on an opposite side of the polarization convert prism assembly from the display.
Schowengerdt is related to Wall with respect to head-mounted display device.
Schowengerdt teaches:  further comprising:  tracking an eye of a viewer using an imaging sensor disposed on an opposite side of the polarization convert prism assembly from the display (sensors/detectors 640, 932, 1232, 1252, which may be located at an opposite side of waveguide layers 632 from the display optics of projector 620, coupling optics 650, and diffractive optical element 634, i.e., such sensors/detectors being below eye level [at a lower side of an eyeglass frame]; paragraphs [0062]-[0067] and FIGS. 6, 9, 12A, 12B, 12C of Schowengerdt).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the eye tracking image sensor of Schowengerdt for the head-mounted display device of Wall because such image sensor is positioned at a location where reflected light 642 [924, 1224] will impinge upon it, thereby enabling functional eye 

Allowable Subject Matter
Claims 26-31 are allowable.  Claims 4-11 and 20-24 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
With respect to Claim 4, although the prior art discloses various optical structures for providing a large field of view (FOV) virtual image, including:


    PNG
    media_image1.png
    101
    598
    media_image1.png
    Greyscale


The prior art fails to disclose or suggest the above combination of features further comprising:


    PNG
    media_image2.png
    128
    589
    media_image2.png
    Greyscale


With respect to Claim 11, although the prior art discloses various optical structures for providing a large field of view (FOV) virtual image, including:


    PNG
    media_image1.png
    101
    598
    media_image1.png
    Greyscale


The prior art fails to disclose or suggest the above combination of features further comprising:


    PNG
    media_image3.png
    77
    604
    media_image3.png
    Greyscale


With respect to Claim 20, although the prior art discloses various methods for providing a large field of view (FOV) virtual image, including:


    PNG
    media_image4.png
    126
    611
    media_image4.png
    Greyscale


The prior art fails to disclose or suggest the above combination of steps further comprising:


    PNG
    media_image5.png
    153
    613
    media_image5.png
    Greyscale


With respect to Claim 24, although the prior art discloses various methods for providing a large field of view (FOV) virtual image, including:


    PNG
    media_image4.png
    126
    611
    media_image4.png
    Greyscale


The prior art fails to disclose or suggest the above combination of steps further comprising:


    PNG
    media_image6.png
    52
    604
    media_image6.png
    Greyscale


With respect to Claim 26, although the prior art discloses various optical systems of a large field of view (FOV) head-mounted display, including:


    PNG
    media_image7.png
    229
    615
    media_image7.png
    Greyscale


The prior art fails to disclose or suggest the above combination of features further comprising:


    PNG
    media_image8.png
    77
    615
    media_image8.png
    Greyscale


With respect to Claims 5-10, 21-23 and 27-31, these claims each depend from either Claim 4, Claim 20 or Claim 26, and are therefore allowable for at least the reasons stated above.

Consider Entirety of References
Although various text and figures of the cited references have been specifically cited in this Office Action to show disclosures and teachings which correspond to specific claim language, Applicant is advised to consider the complete disclosure of each reference, including portions which have not been specifically cited by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872